Case 6:19-cr-00056-JCB-KNM Document 33 Filed 06/08/20 Page 1 of 3 PageID #: 113



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA                   §
                                             §          No. 6:19-CR-56
  v.                                         §
                                             §
  PAMELA SUE HANNAN (01)                     §

                              ELEMENTS OF THE OFFENSE

        COMES NOW, the United States of America, by and through the United States

 Attorney for the Eastern District of Texas, and files this pleading summarizing the

 elements of the offense to which the defendant intends to enter a plea of guilty to Count

 One of the information:

        Title 18, United States Code, Section 371 makes it a crime for anyone to conspire

 with someone else to commit an offense against the laws of the United States.

        To establish that the defendant is guilty of conspiracy, the government must prove

 the following beyond a reasonable doubt:

        First:         That the defendant and at least one other person made an agreement to

 commit the crime of operating an unlicensed money transmitting business, as charged in

 the information;

        Second:        That the defendant knew the unlawful purpose of the agreement and

 joined in it willfully, that is, with the intent to further the unlawful purpose; and

        Third:         That one of the conspirators during the existence of the conspiracy

 knowingly committed at least one of the overt acts described in the information, in order to

 accomplish some object or purpose of the conspiracy.

 Elements of the Offense – Page 1
Case 6:19-cr-00056-JCB-KNM Document 33 Filed 06/08/20 Page 2 of 3 PageID #: 114



        “Unlicensed money transmitting business” means a money transmitting business

 which affects interstate or foreign commerce in any manner or degree and –

        (A) is operated without an appropriate money transmitting license in a State where

              such operation is punishable as a misdemeanor or a felony under State law,

              whether or not the defendant knew that the operation was required to be

              licensed or that the operation was so punishable;

        (B) fails to comply with the money transmitting business registration requirements

              under section 5330 of title 31, United States Code, or regulations prescribed

              under such section; or

        (C) otherwise involves the transportation or transmission of funds that are known

              to the defendant to have been derived from a criminal offense or are intended

              to be used to promote or support unlawful activity

                                           Respectfully submitted,

                                           STEPHEN J. COX
                                           UNITED STATES ATTORNEY

                                           /s/ Nathaniel C. Kummerfeld
                                           NATHANIEL C. KUMMERFELD
                                           Assistant United States Attorney
                                           Texas Bar No. 24060122
                                           110 N. College, Ste. 700
                                           Tyler, TX 75702
                                           (903) 590-1400
                                           (903) 590-1439 (fax)
                                           Nathaniel.Kummerfeld@usdoj.gov




 Elements of the Offense – Page 2
Case 6:19-cr-00056-JCB-KNM Document 33 Filed 06/08/20 Page 3 of 3 PageID #: 115



                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Elements of the Offense was served on

 counsel of record for defendant via the court’s CM/ECF on this the 8th day of June, 2020.


                                            /s/ Nathaniel C. Kummerfeld
                                            Nathaniel C. Kummerfeld




 Elements of the Offense – Page 3
